Citation Nr: 0421398	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  00-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  His service records show that his military decorations 
include the Vietnam Service Medal, the Combat Infantryman 
Badge and the Air Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
application to reopen his previously denied claim of 
entitlement to service connection for hypertension for 
failure to submit new and material evidence.  In the course 
of the appeal, the Board determined in a September 2002 
appellate decision that new and material evidence had been 
submitted to reopen the claim for a de novo review and 
referred the matter for additional evidentiary development.  
In August 2003 the Board remanded the case for further 
evidentiary and procedural development.  In March 2004, the 
RO denied the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD) on the merits.  The 
case was returned to the Board in June 2004 and the veteran 
now continues his appeal.


FINDINGS OF FACT

The veteran's hypertension is not related to his military 
service and is not etiologically related to his service-
connected PTSD.


CONCLUSION OF LAW

Hypertension was not incurred, nor is it presumed to have 
been incurred in active military duty and is not proximately 
due to service-connected PTSD.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The RO has provided the appellant with express notice of the 
provisions of the VCAA in correspondence dated in December 
2001 and February 2004, in which it provided the appellant 
with an explanation of how VA would assist him in obtaining 
necessary information and evidence.  The appellant has been 
made aware of the information and evidence necessary to 
substantiate the claim and has been provided opportunities to 
submit such evidence, including any medical records which may 
be in his possession.  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim during the 
course of this appeal.  Finally, no additional, relevant 
evidence has been identified that has not otherwise been 
requested or obtained.  In this regard, the Board notes that 
the veteran had reported that he received all of his medical 
treatment from VA, that he never was treated by any private 
healthcare providers, and that during the period from 1970 to 
1984 he never received medical treatment of any kind.  The 
Board has reviewed the claims file and observes that the 
veteran's service medical records for his period of active 
duty from August 1966 to August 1968, his VA examination 
reports dated in January 1970, and all of VA medical records 
showing treatment from 1984 to 2004 have been obtained and 
associated with the record.  The Board also notes that the 
veteran was provided with a VA examination and nexus opinion 
addressing his service connection claim in February 2004, in 
compliance with the holding of the United States Court of 
Appeals for Veterans Claims in the case of Charles v. 
Principi, 16 Vet. App. 370 (2002). 

The Board notes that in a July 2004 brief on appeal, the 
veteran's representative has cited to a recent medical 
article published in January 2000 that it was premature to 
draw firm conclusions about the relationship between 
cardiovascular disorders and a subject's history of 
participation in combat and a PTSD diagnosis and argues, in 
essence, that a claim for hypertensive cardiovascular disease 
secondary to PTSD should not be routinely denied and 
requested that the veteran be provided with another medical 
examination for a nexus opinion.  The Board finds that 
further development of this sort is unnecessary as the VA 
medical examination of February 2004 has, in fact, 
specifically addressed the question of whether or not a 
relationship existed between the veteran's service-connected 
PTSD and his current hypertension.  In any case, the medical 
article to which the representative has cited is neither 
specific to the veteran's claim nor does it present any 
definitive reason to reject the VA medical nexus opinion 
obtained in February 2004.

The Board concludes that the appellant has been notified of 
the evidence and information necessary to substantiate the 
claim, and has been notified of VA's efforts to assist with 
the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claim.  

Factual Background

The veteran's service medical records show that on pre-
enlistment examination in June 1966, he reported on his 
medical history questionnaire that he had high blood pressure 
and his blood pressure fluctuated and was elevated on 
occasion "due to nerves."  However, his chest X-rays were 
negative and clinical examination of his heart and vascular 
system was normal and his blood pressure during this 
examination measured 138/88.  During active duty, an April 
1968 treatment note shows that the veteran's blood pressure 
measured 130/88.  On separation examination in July 1968, the 
veteran's blood pressure was 122/76.  Although he 


reported a childhood history of high blood pressure, he had 
no complaints at the time.  Chest X-rays were negative for 
any abnormalities.  Clinical examination of his heart and 
vascular system was normal at the time of his discharge from 
active duty.

The report of a January 1970 VA examination shows that the 
veteran's blood pressure was 160/104 sitting and 164/100 
recumbent.  His heart was of normal size and displayed normal 
heart tones.  Chest X-rays were also clinically normal.  No 
mention of any hypertensive condition was presented on 
examination.

VA medical records for the period from 1984 to 2004 show that 
the veteran was diagnosed with essential hypertension 
beginning in 1984.  Current medical records show that his 
hypertension was controlled with medication.

The veteran is service-connected for PTSD, which is currently 
rated 50 percent disabling.  

The report of a VA hypertension examination conducted in 
February 2004 shows that the physician who conducted the 
examination had reviewed the veteran's claims file and 
pertinent medical history beforehand.  The examiner noted 
that the veteran was service-connected for PTSD.  He 
diagnosed the veteran with essential hypertension and 
presented the following opinion:

It is "less likely than not" that the veteran's 
hypertension is secondary to posttraumatic stress 
disorder.  There is no evidence in medical 
literature that posttraumatic stress disorder 
causes essential hypertension or sustained 
hypertension.

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability 


was incurred coincident with service, or if pre-existing such 
service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2003).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2003)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of elevated blood pressure in 
service will permit service connection for hypertension, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a)  (2003).

Every veteran who served during a period of war, or in 
peacetime military service after December 31, 1946, is 
presumed to have been in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service.  


Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1110, 1111 (West 2002).

Notwithstanding the veteran's report of having a history of 
high blood pressure on pre-enlistment examination in June 
1966, his cardiovascular system was clinically normal on 
evaluation and his blood pressure readings at the time of his 
pre-enlistment examination and throughout his period of 
service did not indicate the presence of a hypertensive 
condition.  His separation examination in July 1968 was 
negative for any clinical abnormalities with regard to his 
heart, vascular system or blood pressure.  

The January 1970 examination noted no abnormalities with 
respect to the veteran's heart or vascular system and no 
clinical diagnosis of hypertension was presented in the 
report.  Although elevated blood pressure readings were noted 
at this VA examination, these findings were not shown to be 
representative of hypertension in the examination report.  In 
any case, even if these readings were indicative of a chronic 
hypertensive condition they were presented over one year 
after the veteran's separation from service and therefore 
cannot be presumed to have been incurred in service pursuant 
to the provisions of 38 C.F.R. §§ 3.307, 3.309.  

A review of the VA medical records dated from 1984 - 2000 
shows that the veteran was diagnosed with essential 
hypertension throughout this period of time.  However, none 
of these records contain any objective medical opinion 
linking his hypertension with his period of active duty.  The 
VA examination of February 2004 shows that the examiner found 
it unlikely that the veteran's PTSD diagnosis played any 
etiological or contributory role towards the veteran's 
hypertensive condition.  In view of the foregoing discussion, 
the Board finds that the weight of the evidence is against 
the veteran's claim for service connection for hypertension 
on either a direct basis or as secondary to his service-
connected PTSD.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



